UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                                             )
 BENNY LEE HODGE,                            )
                                             )
                     Plaintiff,              )
                                             )
              v.                             )     Civil Case No. 08-403 (RJL)
                                             )
 FEDERAL BUREAU OF                           )
 INVESTIGATION, et af.,                      )
                                             )
                     Defendants.             )
                                             )
                                             )
                                       ORDER
                                                                           ,fL-...
      For the reasons set forth in the Memorandum Opinion entered this I ~ (Jay of
February, 2011, it is hereby

    ORDERED that defendants' Motion for Summary Judgment [#15] is
GRANTED; and it is further

      ORDERED that the plaintiffs Cross-Motion for Partial Summary Judgment [#18]
is DENIED; and it is further

     ORDERED that final judgment be entered for the defendants on all counts in the
Complaint.

      SO ORDERED.